--------------------------------------------------------------------------------

 
 
 
 
SUBSIDIARIES GUARANTY
 
among
 
CERTAIN SUBSIDIARIES OF RCN CORPORATION
 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as FIRST-LIEN COLLATERAL AGENT
 

--------------------------------------------------------------------------------

Dated as of May 30, 2006

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------




SUBSIDIARIES GUARANTY
 
SUBSIDIARIES GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of May 30, 2006, made by and among each
of the undersigned guarantors (each, a “Guarantor” and, together with any other
entity that becomes a guarantor hereunder pursuant to Section 22 hereof,
collectively, the “Guarantors”) in favor of Deutsche Bank Trust Company
Americas, as Administrative Agent (together with any successor administrative
agent, the “Administrative Agent”), for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
 
W  I  T  N  E  S  S  E  T  H :
 
WHEREAS, RCN Corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent, have entered into a
Credit Agreement, dated as of May 30, 2006 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to, and the issuance of, and participation in, Letters of
Credit for the account of the Borrower, all as contemplated therein (the
Lenders, each Issuing Lender, the Administrative Agent, the Collateral Agent,
each other Agent and the Pledgee are herein called the “Lender Creditors”);
 
WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements
and/or Other Hedging Agreements with one or more Lenders or any affiliate
thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”);
 
WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
 
WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that each
Guarantor shall have executed and delivered to the Administrative Agent this
Guaranty;
 
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and, accordingly, desires to execute this
Guaranty in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries; and
 

--------------------------------------------------------------------------------


 
WHEREAS, each Guarantor has determined that the guaranties provided in this
Guaranty are necessary or convenient to the conduct, promotion or attainment of
the business of the Borrower, such Guarantor and the other Guarantors, may
reasonably be expected to benefit, directly or indirectly, such Guarantor, and
are in the best interests of such Guarantor;
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:
 
1.   GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and un-conditionally guarantees:
 
(i)  to the Lender Creditors the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of (x) the principal of, premium, if any, and interest on the
Notes issued by, and the Loans made to, the Borrower under the Credit Agreement,
and all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under the Credit Agreement and each other Credit Document to
which the Borrower is a party (including, without limitation, indemnities, Fees
and interest thereon (including, without limitation, any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the Credit Agreement, whether or not such
interest is an allowed claim in any such proceeding)), whether now existing or
hereafter incurred under, arising out of or in connection with the Credit
Agreement and any such other Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions, covenants and
agreements contained in all such Credit Documents (all such principal, premium,
interest, liabilities, indebtedness and obligations under this clause (i),
except to the extent consisting of obligations or liabil-ities with respect to
Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”); and
 
(ii)  to each Other Creditor the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of all obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness (including, without limitation,
any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Interest Rate Protection Agreements or Other Hedging Agreements, whether or not
such interest is an allowed claim in any such proceeding) owing by the Borrower
and/or any other Guaranteed Party (as defined below) under any Interest Rate
Protection Agreement and any Other Hedging Agreement to which it is a party,
whether now in existence or hereafter arising, and the due performance and
compliance by the Borrower and each such other Guaranteed Party with all of the
terms, conditions, covenants and agreements contained therein (all such
obligations, liabilities and indebtedness being herein collectively called the
“Other Obligations”, and together with the Credit Document Obligations are
herein collectively called the “Guaranteed Obligations”); provided that if at
any time the aggregate notional amount of all then outstanding Interest Rate
Protection Agreements and Other Hedging Agreements exceeds the Maximum Hedging
Obligations Notional Amount, then amounts owing with respect to such excess
shall not constitute Other Obligations hereunder; provided however that, if at
the time of the entering into of any Interest Rate Protection Agreement or Other
Hedging Agreement the respective Other Creditors obtained an officer’s
certificate of the Borrower or a representation by the Borrower that the
aggregate notional amount thereof when added to the aggregate notional amount of
all other then outstanding Interest Rate Protection Agreements and Other Hedging
Agreements which constitute Other Obligations hereunder, shall not or would not
exceed the Maximum Hedging Obligations Notional Amount, then such Interest Rate
Protection Agreement or Other Hedging Agreement, as the case may be (and all
obligations thereunder as described above), shall constitute Other Obligations
for all purposes hereof notwithstanding the fact that the Maximum Hedging
Obligations Notional Amount has actually been exceeded.
 
-2-

--------------------------------------------------------------------------------


 
As used herein, the term (x) “Guaranteed Party” shall mean the Borrower and each
Subsidiary of the Borrower party to any Interest Rate Protection Agreement or
Other Hedging Agreement with an Other Creditor and (y) “Maximum Hedging
Obligations Notional Amount” shall mean an aggregate notional amount equal to
$325,000,000. Each Guarantor understands, agrees and confirms that the Secured
Creditors may enforce this Guaranty up to the full amount of the Guaranteed
Obligations against such Guarantor without proceeding against any other
Guarantor, the Borrower or any other Guaranteed Party, or against any security
for the Guaranteed Obligations, or under any other guaranty covering all or a
portion of the Guaranteed Obligations. This Guaranty is a guaranty of prompt
payment and performance and not of collection.
 
(b)  Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 10.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.
 
2.   LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by the Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any pay-ment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, mora-torium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.
 
-3-

--------------------------------------------------------------------------------


 
3.   OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, the Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to the Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.
 
4.   WAIVERS BY GUARANTORS. (a)   Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of pay-ment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, the Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.
 
(b)     Each Guarantor waives any right to require the Secured Creditors to: (i)
proceed against the Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party; (ii)
proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reason-able
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.
 
-4-

--------------------------------------------------------------------------------


 
(c)     Each Guarantor has knowledge and assumes all responsibility for being
and keeping itself informed of the Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from the Borrower, each other
Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and the Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.
 
(d)     Each Guarantor hereby acknowledges and affirms that it understands that
to the extent the Guaranteed Obligations are secured by Real Property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such Real Property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Creditors’ right to proceed against any Borrower, any other Guaranteed Party or
any other guarantor of the Guaranteed Obligations.
 
-5-

--------------------------------------------------------------------------------


 
(e)     Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) all rights and benefits under Section 580a, 580b, 580d and 726
of the California Code of Civil Procedure. Each Guarantor hereby further waives
(to the fullest extent permitted by applicable law), without limiting the
generality of the foregoing or any other provision hereof, all rights and
benefits which might otherwise be available to such Guarantor under Sections
2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the
California Civil Code.
 
(f)     Until the Guaranteed Obligations have been paid in full in cash, each
Guarantor waives its rights of subrogation and reimbursement and any other
rights and defenses available to such Guarantor by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Secured Creditors and (2) any rights or defenses
such Guarantor may have by reason of protection afforded to any Borrower or any
other Guaranteed Party pursuant to the antideficiency or other laws of
California limiting or discharging such Borrower’s or such other Guaranteed
Party’s indebtedness, including, without limitation, Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure. In furtherance of such
provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies by the Secured Creditors, even though that election of
remedies, such as a nonjudicial foreclosure, might destroy such Guarantor’s
rights of subrogation and reimbursement against any Borrower or any other
Guaranteed Party by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.
 
(g)     Each Guarantor hereby acknowledges and agrees that no Secured Creditor
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of the Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Documents or the obligation of the Guarantor
hereunder or (b) to pursue any other remedy that the Guarantor may or may not be
able to pursue itself, any right to which the Guarantor hereby waives.
 
(h)    Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.
 
5.   RIGHTS OF SECURED CREDITORS. Subject to Sections 4 and 13, any Secured
Creditor may (except as shall be required by applicable statute that cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
 
-6-

--------------------------------------------------------------------------------


 
(a)  change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;
 
(b)  take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
 
(c)  exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;
 
(d)  release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;
 
(e)  settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;
 
(f)  apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
 
(g)  consent to or waive any breach of, or any act, omission or default under,
any of the Interest Rate Protection Agreements or Other Hedging Agreements, the
Credit Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement any of the Interest Rate Protection
Agreements or Other Hedging Agreements, the Credit Documents or any of such
other instruments or agreements;
 
(h)  act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or
 
-7-

--------------------------------------------------------------------------------


 
(i)  take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of the Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against the Guarantor).
 
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be absolute and unconditional notwithstanding the occurrence
of any event or the existence of any other circumstances which might constitute
a legal or equitable discharge of a surety or guarantor except payment in full
in cash of the Guaranteed Obligations.
 
6.   CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their be-half, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
 
7.   SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of the
Borrower or any other Guaranteed Party now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of the Borrower or such other Guaranteed
Party to the Secured Creditors; and such indebtedness of the Borrower or such
other Guaranteed Party to any Guarantor, if the Administrative Agent or the
Collateral Agent, after an Event of Default has occurred and is continuing, so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Secured Creditors and be paid over to the Secured Creditors on account
of the indebtedness of the Borrower or such other Guaranteed Party to the
Secured Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of the Borrower or any other Guaranteed Party to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash; provided, that if any
amount shall be paid to the Guarantor on account of such subrogation rights at
any time prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Secured
Creditors and shall forthwith be paid to the Secured Creditors to be credited
and applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing. 
 
-8-

--------------------------------------------------------------------------------


 
8.   GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders (or, after the date on which all Credit
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent or, after all the Credit Document
Obligations have been paid in full, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Secured Creditors upon the terms of this Guaranty and the Security Documents.
The Secured Creditors further agree that this Guaranty may not be enforced
against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 8 is among and solely for the benefit of the Secured Creditors and that,
if the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least a majority of the
outstanding Other Obligations) so agree (without requiring the consent of any
Guarantor), this Guaranty may be directly enforced by any Secured Creditor.
 
9.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to, and issue Letters of Credit for the account of,
the Borrower pursuant to the Credit Agreement, and in order to induce the Other
Creditors to execute, deliver and perform the Interest Rate Protection
Agreements and Other Hedging Agreements to which they are a party, each
Guarantor represents, warrants and covenants that:
 
(a)  such Guarantor (i) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business requires such qualification except for failures to be so
qualified which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;
 
-9-

--------------------------------------------------------------------------------


 
(b)  such Guarantor has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of this Guaranty and each other Credit Document (such term,
for purposes of this Guaranty, to mean each Credit Document (as defined in the
Credit Agreement) and each Interest Rate Protection Agreement and Other Hedging
Agreement with an Other Creditor) to which it is a party and has taken all
necessary corporate, partnership or limited liability company action, as the
case may be, to authorize the execution, delivery and performance by it of this
Guaranty and each such other Credit Document;
 
(c)  such Guarantor has duly executed and delivered this Guaranty and each other
Credit Document to which it is a party, and this Guaranty and each such other
Credit Document constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except to the extent that
the enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);
 
(d)  neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) violate or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of such Guarantor
or any of its Subsidiaries pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, credit agreement, or any other material
agreement, contract or instrument to which such Guarantor or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) violate any provision of the certificate
or articles of incorporation, by-laws, partnership agreement or limited
liability company agreement (or equivalent organizational documents), as the
case may be, of such Guarantor or any of its Subsidiaries;
 
(e)  no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect or, in
the case of UCC-1 financing statements, will be made within ten days of the
Initial Borrowing Date), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with, (i) the execution, delivery and performance of this Guaranty
by such Guarantor or any other Credit Document to which such Guarantor is a
party or (ii) the legality, validity, binding effect or enforceability of this
Guaranty or any other Document to which such Guarantor is a party;
 
-10-

--------------------------------------------------------------------------------


 
(f)  there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Credit
Document to which such Guarantor is a party, (ii) with respect to such Guarantor
or any of its Subsidiaries that, either individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the business,
operations, property, assets, liabilities, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole or (iii) that
could reasonably be expected to have a material adverse effect on the rights or
remedies of the Secured Creditors or on the ability of such Guarantor to perform
its obligations to the Secured Creditors hereunder and under the other Credit
Documents to which it is a party;
 
(g)  until the termination of the Total Commitment and all Interest Rate
Protection Agreements and Other Hedging Agreements with an Other Creditor and
until such time as no Note or Letter of Credit remains outstanding and all
Guaranteed Obligations have been paid in full (other than indemnities described
in Section 12.06 of the Credit Agreement and analogous provisions in the
Security Documents which are not then due and payable), such Guarantor will
comply, and will cause each of its Subsidiaries to comply, with all of the
applicable provisions, covenants and agreements contained in Sections 8 and 9 of
the Credit Agreement, and will take, or will refrain from taking, as the case
may be, all actions that are necessary to be taken or not taken so that no
violation of any provision, covenant or agreement contained in Section 12.06 of
the Credit Agreement, and so that no Default or Event of Default, is caused by
the actions of such Guarantor or any of its Subsidiaries; and
 
(h)  an executed (or conformed) copy of each of the Credit Documents, the
Interest Rate Protection Agreements and the Other Hedging Agreements has been
made available to a senior officer of such Guarantor and such officer is
familiar with the contents thereof.
 
10.   EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Collateral Agent, the
Administrative Agent and each other Secured Creditor).
 
11.   BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.
 
12.   AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of either (x) the Required
Lenders (or, to the extent required by Section 13.12 of the Credit Agreement,
with the written consent of each Lender) at all times prior to the time at which
all Credit Document Obligations have been paid in full and all Commitments and
Letters of Credit under the Credit Agreement have been terminated or (y) the
holders of at least a majority of the outstanding Other Obligations at all times
after the time at which all Credit Document Obligations have been paid in full
and all Commitments and Letters of Credit under the Credit Agreement have been
terminated; provided, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class (as defined below) of
Secured Creditors (and not all Secured Creditors in a like or similar manner)
shall also require the written consent of the Requisite Creditors (as defined
below) of such Class of Secured Creditors. For the purpose of this Guaranty, the
term “Class” shall mean each class of Secured Creditors, i.e., whether (x) the
Lender Creditors as holders of the Credit Document Obligations or (y) the Other
Creditors as the holders of the Other Obligations. For the purpose of this
Guaranty, the term “Requisite Creditors” of any Class shall mean (x) with
respect to the Credit Document Obligations, the Required Lenders (or, to the
extent required by Section 13.12 of the Credit Agreement, each Lender) and (y)
with respect to the Other Obligations, the holders of at least a majority of the
aggregate notional amount of all Other Obligations outstanding from time to time
under the Interest Rate Protection Agreements and Other Hedging Agreements.
 
-11-

--------------------------------------------------------------------------------


 
13.   SET OFF. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Credit Agreement and
any payment default under any Interest Rate Protection Agreement or Other
Hedging Agreement with an Other Creditor continuing after any applicable grace
period), each Secured Creditor is hereby authorized, at any time or from time to
time, without prior notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not such Secured Creditor shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured. Notwith-standing anything to the contrary contained in
this Guaranty, at any time that the Guaranteed Obligations shall be secured by
any Real Property located in the State of California, no Secured Creditor shall
exercise any right of set-off, lien or counterclaim or take any court or
administrative action or institute any proceedings to enforce any provision of
this Guaranty without the prior consent of the Administrative Agent or the
Required Lenders or, to the extent required by Section 13.12 of the Credit
Agreement, all of the Lenders, if such setoff or action or proceeding would or
might (pursuant to Sections 580a, 580b, 580d and 726 of the California Code of
Civil Procedure or Section 2924 of the California Civil Code, if applicable, or
otherwise) affect or impair the validity, priority, or enforceability of the
liens granted to the Collateral Agent pursuant to the Security Documents or the
enforceability of the Guaranteed Obligations hereunder, and any attempted
exercise by any Secured Creditor or the Administrative Agent of any such right
without obtaining such consent of the Required Lenders or the Administrative
Agent shall be null and void. It is understood and agreed that the foregoing
sentence of this Section 13 is for the sole benefit of the Secured Creditors and
may be amended, modified or waived in any respect by the Required Lenders
(without any requirement of prior notice to or consent by any Credit Party or
any other Person) and does not constitute a waiver of any rights against any
Credit Party or against any Collateral. Each Secured Creditor (by its acceptance
of the benefits hereof) acknowledges and agrees that the provisions of this
Section 13 are subject to the sharing provisions set forth in Section 13.06 of
the Credit Agreement. The Administrative Agent or the applicable Secured Party
shall promptly notify the affected Guarantor of any such set-off and the
application made by the Administrative Agent or such Secured Party of the
proceeds thereof; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
 
-12-

--------------------------------------------------------------------------------


 
14.   NOTICE. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph com-pany, cable company or over-night
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Lender Creditor, as provided
in the Credit Agreement, (ii) in the case of any Guarantor, c/o RCN Corporation,
196 Van Buren Street, Suite 300, Herndon, VA 20170, Attention: Edward J. O’Hara,
Treasurer, Tel: (703) 434-8249, Fax: (703) 434-8437, with a copy to Benjamin R.
Preston, General Counsel, RCN Corporation, 196 Van Buren Street, Herndon,
Virginia 20170, Tel: (703) 434-8440, Fax: (703) 434-8461 and (iii) in the case
of any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Guarantors; or in any case at such other address as
any of the Persons listed above may hereafter notify the others in writing. 
 
15.   REINSTATEMENT. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower or any
other Guaranteed Party), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Interest Rate Protection Agreement, any Other Hedging Agreement or any
other instrument evidencing any liability of the Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee. 
 
16.   CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY
JURY. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which any
Guarantor is a party may be brought in the courts of the State of New York or of
the United States of America for the Southern District of New York, in each case
located within the County of New York, and, by execution and delivery of this
Guaranty, each Guarantor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
courts lack jurisdiction over such Guarantor, and agrees not to plead or claim,
in any legal action or proceeding with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party brought in any of the
aforesaid courts, that any such court lacks jurisdiction over such Guarantor.
Each Guarantor further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to each
Guarantor at its address set forth opposite its signature below, such service to
become effective 30 days after such mailing. Each Guarantor hereby irrevocably
waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other Credit Document to which such Guarantor is a party that such
service of process was in any way invalid or ineffective. Nothing herein shall
affect the right of any of the Secured Creditors to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against each Guarantor in any other jurisdiction.
 
-13-

--------------------------------------------------------------------------------


 
(b)     Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Guaranty or any other Credit Document to which
such Guarantor is a party brought in the courts referred to in clause (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
(c)     EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOC-ABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PRO-CEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HERE-BY OR THEREBY.
 
17.   RELEASE OF LIABILITY OF GUARANTOR. (a) In the event that all of the
capital stock or other equity interests of one or more Guarantors is sold or
otherwise disposed of or liquidated in compliance with the requirements of
Section 9.02 of the Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 13.12 of the Credit Agreement)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the Credit Agreement, to the extent applicable, such Guarantor
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to the Borrower or another Subsidiary thereof),
be released from this Guaranty automatically and without further action and this
Guaranty shall, as to each such Guarantor or Guarantors, terminate, and have no
further force or effect (it being understood and agreed that the sale of one or
more Persons that own, directly or indirectly, all of the capital stock or other
equity interests of any Guarantor shall be deemed to be a sale of such Guarantor
for the purposes of this Section 17).
 
-14-

--------------------------------------------------------------------------------


 
(b)  If the Borrower designates any Guarantor as an Unrestricted Subsidiary in
accordance with Section 8.17 of the Credit Agreement, then, so long as such
Guarantor has been released from the Guarantee Agreement under, and as defined
in, the Existing Second-Lien Note Indenture or, if applicable, any and all
guarantee agreements related to any Permitted Refinancing Indebtedness in
respect of the Existing Second-Lien Notes, such Guarantor shall be released from
this Guaranty automatically and without further action, and this Guaranty shall,
as to such Guarantor and as to any Subsidiary of such Guarantor, terminate, and
have not further force or effect.
 
18.   CONTRIBUTION. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitment
and all Letters of Credit have been terminated, it being expressly recognized
and agreed by all parties hereto that any Guarantor’s right of contribution
arising pursuant to this Section 18 against any other Guarantor shall be
expressly junior and subordinate to such other Guarantor’s obligations and
liabilities in respect of the Guaranteed Obligations and any other obligations
owing under this Guaranty. As used in this Section 18: (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guaranty or any guaranteed obligations arising
under any guaranty of the Second-Lien Note Indenture) on such date.
Notwithstanding anything to the contrary contained above, any Guarantor that is
released from this Guaranty pursuant to Section 17 hereof shall thereafter have
no contribution obligations, or rights, pursuant to this Section 18, and at the
time of any such release, if the released Guarantor had an Aggregate Excess
Amount or an Aggregate Deficit Amount, same shall be deemed reduced to $0, and
the contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 18, each Guarantor who makes any payment in respect of
the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Guaranteed Obligations have been irrevocably paid in full in cash. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.
 
-15-

--------------------------------------------------------------------------------


 
19.   LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws (it
being understood that it is the intention of the parties to this Guaranty and
the parties to any guaranty of the Second-Lien Note Indenture that, to the
maximum extent permitted under applicable laws, the liabilities in respect of
the guarantees of the Second-Lien Note Indenture shall not be included for the
foregoing purposes and that, if any reduction is required to the amount
guaranteed by any Guarantor hereunder and with respect to the Second-Lien Note
Indenture that its guarantee of amounts owing in respect of the Second-Lien Note
Indenture shall first be reduced) and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
 
20.   COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. 
 
-16-

--------------------------------------------------------------------------------


 
21.   PAYMENTS. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrower under Sections 4.03 and 4.04 of the Credit Agreement.
 
22.   ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
the Borrower that is required to execute a counterpart of this Guaranty after
the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof to the
Administrative Agent or executing a joinder agreement and delivering same to the
Administrative Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Administrative Agent and (y) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents and
actions required to be taken to be taken above to the reasonable satisfaction of
the Administrative Agent.
 
23.   HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.
 
24.   FCC CONSENT. Notwithstanding anything herein which may be construed to the
contrary, no action shall be taken by any of the Administrative Agent and the
Secured Creditors with respect to any license of the Federal Communications
Commission (“FCC”) unless and until any applicable rules and regulations
thereunder, requiring the consent to or approval of such action by the FCC or
any governmental or other authority, have been satisfied. Each Guarantor agrees,
following the occurrence and during the continuance of any Event of Default, to
use its best efforts, including taking any action which the Administrative Agent
and the Secured Creditors may reasonably request, to assist in obtaining any
required consent or approval of the FCC or any other governmental or other
authority for any sale or transfer of control of the Collateral contemplated by
the Security Documents pursuant to the exercise of the rights and remedies of
the Administrative Agent, the Collateral Agent and the Secured Creditors
thereunder, including, upon request, to prepare, sign and file with the FCC the
assignor’s or transferor’s and licensee’s portions of any applications required
under the rules of the FCC for consent to the assignment or transfer of control
of any FCC construction permit, license or other authorization.
 
Each Guarantor further consents, subject to obtaining any necessary approvals,
following the occurrence and during the continuance of any Event of Default, to
the assignment or transfer of control of any FCC or other governmental
construction permit, license, or other authorization to operate, to a receiver,
trustee, or similar official or to any purchaser of the Collateral pursuant to
any public or private sale, judicial sale, foreclosure, or exercise of other
remedies available to Administrative Agent and the Secured Creditors as
permitted by applicable law.
 
* * *
 
-17-

--------------------------------------------------------------------------------


 
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 

 
BRAINSTORM NETWORKS, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
             
HOT SPOTS PRODUCTIONS, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
             
ON TV, INC., as a Guarantor
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN-BECOCOM, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN CABLE TV OF CHICAGO, INC., as a Guarantor
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer

 
19

--------------------------------------------------------------------------------





 
RCN ENTERTAINMENT, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
             
RCN FINANCE, LLC, as a Guarantor
       
By:
RCN Corporation, its managing member
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
             
RCN FINANCIAL MANAGEMENT, INC., as a Guarantor
             
By:
 /s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
             
RCN INTERNATIONAL HOLDINGS, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN INTERNET SERVICES, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer

 
20

--------------------------------------------------------------------------------





 
RCN NEW YORK COMMUNICATIONS HOLDING COMPANY, INC., as a Guarantor
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN NEW YORK COMMUNICATIONS, LLC, as a Guarantor
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN TELECOM SERVICES, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN TELECOM SERVICES OF ILLINOIS, LLC, as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN TELECOM SERVICES OF MASSACHUSETTS, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer

 
21

--------------------------------------------------------------------------------





 
RCN TELECOM SERVICES OF PHILADELPHIA, INC., as a Guarantor
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN TELECOM SERVICES OF VIRGINIA, INC., as a Guarantor
             
By:
 /s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RCN TELECOM SERVICES OF WASHINGTON D.C., INC., as a Guarantor
             
By:
 /s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RFM 2, LLC, as a Guarantor
       
By:
RCN Corporation, its managing member
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
RLH PROPERTY CORPORATION, as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer

 
22

--------------------------------------------------------------------------------


 

 
TEC AIR, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
21ST CENTURY TELECOM SERVICES, INC., as a Guarantor
             
By:
 /s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
                   
UNET HOLDING, INC., as a Guarantor
             
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer
     
 
                 
STARPOWER COMMUNICATIONS, LLC, as an Assignor
       
By:
/s/ Michael T. Sicoli    
   
Name: Michael T. Sicoli
   
Title: EVP & Chief Financial Officer

 
23

--------------------------------------------------------------------------------





Accepted and Agreed to:
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent
 
 

 

     
By:
/s/ Anca Trifan
   
Name: Anca Trifan
 
Title: Director
     
By:  
/s/ Diane F. Rolfe
   
Name: Diane F. Rolfe
 
Title: Director

 
 
24


--------------------------------------------------------------------------------